DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 02-17-2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-18-2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the staple fibers intermingled with the glass core” in claims 1 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rejected because it recites limitations “the sheath constituted at least of staple fibers of the staple fibers intermingled with the glass core”. It is not clear how a glass core, which only has one filament, can be intermingled the fibers of meta-aramid sheath because when the fiber leaves the core, it is no longer be a core fiber. 
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fangeat et al. (5,141,542) in view of Switzer et al. (2015/0329997).
Regarding claim 1, Fangeat teaches a composite yarn comprising: 
a glass core having a linear weight ranging between 50 to 400 deniers (col 3, lines 27-28 and col 6, lines 47-48) and composing from 15 to 60% of a total near weight of the composite yarn (col 6, lines 47-51): and
a sheath surrounding the glass core, the sheath constituted at least of fibers (col 5, lines 59-60) of meta-aramid (cal. 6, lines 52-53), the sheath constituting a remainder of the total linear weight of the composite yarn (col. 6, lines 52-53);
wherein the composite yam has a yam count between 10 tex and 80 tex (col. 6, line 47).
Fangeat does not teach the sheath layer having staple fiber and intermingled with the core.
Switzer teaches a composite yarn having staple fiber sheath (para 0013 to 0015) intermingling with the core (as seen in Fig. 3. para 0014 to 0017, that the staple fiber must be intermingled (i.e. entangled) in in order to stay together and cover the core).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the yarn of Fangeat by having the staple fiber sheath intermingling with the core, as taught by Switzer, in order to have a non-slip manner relative between the sheath and the core.
Regarding claim 2, the modified yarn Fangeat-Switzer discloses the sheath has a proportion of 35% -100% of the meta-aramid fibers (Fangeat, col. 6, lines 52-53).
Regarding claim 3, the modified yarn Fangeat-Switzer teaches all of the limitations of claim 3 and Switzer further teaches the aramid fiber is para-aramid (para 0015).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified yam Fangeat-Switzer by using the para-aramid fiber, as taught by Switzer, in order to have highly abrasion, shear or edge tear resistant.
Regarding claim 4, the modified yam Fangeat-Switzer discloses the sheath has a proportion of 35% -100% meta-aramid (Fangeat, col. 6, lines 53-55).
Regarding claim 10, the modified yam Fangeat-Switzer discloses the sheath includes fibers of at least one of viscose (Fangeat, claims 2-4) and lyocell.
Regarding claim 12, the modified yam Fangeat-Switzer discloses a proportion of at least 44% of a combination of the glass and the fibers of meta-aramid (Fangeat, col. 6, lines 50-53).
Regarding claim 13, Fangeat teaches a protective garment of textile woven out of a composite yarn (Fangeat, col. 5, lines 62-83) comprising:
a glass core having a linear weight ranging between 50 to 400 deniers (col. 3, lines 27-28 and col. 8, lines 47-48) and composing from 15 to 60% of a total linear weight of the composite yam (col. 6, lines 47-51); and
a sheath surrounding the glass core, the sheath constituted at least of fibers of meta-aramid (col. 6, lines 52-53), the sheath constituting a remainder of the total linear weight of the composite yarn (col. 6, lines 52-53);
wherein the composite yarn has a yam count between 10 tex and 80 tex (col. 6, line 47).
Fangeat does not teach the sheath layer intermingled with the core.
Switzer teaches a composite yarn having staple fiber sheath intermingling with the core (as seen in Fig, 3S para 0014 to 0017, that the staple fiber must be intermingled in order to stay together and cover the core).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the yarn of Fangeat by having the staple fiber sheath intermingling with the core, as taught by Switzer, in order to have a non-slip manner relative between the sheath and the core.
Regarding claim 14, the modified yam Fangeat-Switzer discloses the sheath has a proportion of 35% -100% of the meta-aramid fibers (Fangeat, col. 8, lines 52-53).
Regarding claim 15, the modified yarn Fangeat-Switzer teaches all of the limitations of claim 15 and Switzer further teaches the aramid fiber is para-aramid (para 0015).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the yarn of Fangeat by using the para-aramid liber, as taught by Switzer, in order to have highly abrasion, shear, or edge tear resistant.
Regarding claim 18, the modified yam Fangeat-Switzer discloses the sheath includes fibers of at least one of viscose (Fangeat, claims 2-4) and lyocell.
Regarding claim 19, the modified yarn Fangeat-Switzer discloses the composite yarn has a proportion of at least 44% of a combination of the glass and the fibers of meta-aramid (Fangeat, col. 8, lines 50-53).
Regarding claim 20, Fangeat teaches a composite yam comprising: 
a glass core being a glass fiber filament (col. 3, lines 23-24) having a linear weight ranging between 50 to 400 deniers (col, 3, lines 27-28 and col. 6, lines 47-48) and composing from 15 to 80% of a total linear weight of the composite yam (col. 6, lines 47-51); and
a sheath surrounding the glass core, the sheath constituted at least of fibers of meta-aramid (col. 8, lines 52-53), the sheath constituting a remainder of the total linear-weight of the composite yam (col. 8, lines 52-53);
wherein the composite yarn has a yarn count between 10 tex and 80 tex (col. 8, line 47).
Fangeat does not teach the sheath layer intermingled with the core.
Switzer teaches a composite yarn having staple fiber sheath intermingling with the core (as seen in Fig. 3, para 0014 to 0017, that the staple liber must be intermingled in order to stay together and cover the core).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the yarn of Fangeat by having the staple fiber sheath intermingling with the core, as taught by Switzer, in order to have a non-slip manner relative between the sheath and the core.

Claims 5-7 and 16 is/are rejected under 35 U,S,G. 103 as being unpatentable over Fangeat et al. (5,141,542) and Switzer et al. (2015/0329997) as applied to claims 1 and 13 above, and further in view of Lovasic et al. (2005/0032449).
Regarding claims 5-7 and 16, the modified yarn Fangeat-Switzer teaches all of the limitations of claims 5-7 and 16 except the sheath further includes of antistatic fibers (claims 5 and 18), the sheath has a proportion of up to 10% of the antistatic fibers (claim 8), and the antistatic fibers are carbon in a nylon matrix or polyester matrix (claim 7).
Lovasic teaches a fiber, capable of making yarn (para 0009), having antistatic fibers the anti-static fibers are carbon in a nylon matrix (para 0042) or polyester matrix and a proportion of up to 10% of the anti-static fibers (para 0042).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified yam Fangeat-McLarty by adding the antistatic fiber with carbon core nylon, as taught by Lovasic, in order to have to reduce static propensity.

Claims 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fangeat el al. (5441,542) and Switzer et al. (2015/0329997) as applied to claims 1 and 13 above, and further in view of Hardee et al. (8,074,438).
Regarding claims 8 and 17, the modified Fangeat-Switzer teaches ail of the limitations of claims 8 and 17 except the sheath includes modacrylic fibers.
Hardee teaches a yam structure for garment having the sheath includes modacrylic fibers (col. 8, lines 80-87).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified yarn Fangeat-Switzer by adding the modacrylic fibers, as further taught by Hardee, in order to make the yarn easier to dye.
Regarding claim 9, the modified yam Fangeat-Switzer-Hardee teaches all of the limitations of claim and Hardee further teaches the sheath includes a proportion of 5% to 30% of the modacrylic fibers (col. 7, lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified yam Fangeat-Switzer-Hardee by adding the modacrylic fibers, as further taught by Hardee, in order to make the yarn easier to dye.

Claim 11 is/are rejected under 35 U.S.G, 103 as being unpatentable over Fangeat et al. (5,141,542) and Switzer et al. (2015/0329997) as applied to claim 1 above, and further in view of Patrick et al. (7,489,528).
Regarding claim 11, the modified yarn Fangeat-Switzer teaches all of the limitations of claim 11 except the glass core is an E-glass type glass core.
Patrick teaches a composite yarn having glass core is an E-glass type glass core (col, 2, lines 49-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified yam Fangeat-Switzer, by using the E-glass type glass core, as taught by Patrick, in order to have a high temperature resistance, nonflammable, corrosion-resistance, and heat-insulation yarn.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732